 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 1 of 21 Page ID #:1243




 1
 2
 3
 4
                               NOTE: CHANGES MADE BY THE COURT
 5
 6
 7
                         UNITED STATES DISTRICT COURT
 8
 9                      CENTRAL DISTRICT OF CALIFORNIA

10
11   KELLWOOD APPAREL, LLC, a                 Case No. 2:20-cv-00214-MWF-JPR
12   Delaware Limited Liability
     Company,                                 Hon. Michael W. Fitzgerald, Presiding
13
                Plaintiff,
14                                            STIPULATED PROTECTIVE
          vs.
15                                            ORDER
16   PROTREND LTD., a California
     corporation; and DOES 1 through 10,
17   inclusive,
18              Defendants.
19
20
     AND RELATED COUNTERCLAIMS
21
     AND THIRD PARTY CLAIMS
22
23
24
25
26
27
28


                               STIPULATED PROTECTIVE ORDER
                                           -1-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 2 of 21 Page ID #:1244




 1    1.   INTRODUCTION
 2      1.1 PURPOSES AND LIMITATIONS
 3         Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 7   enter the following Stipulated Protective Order. The parties acknowledge that this
 8   Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 11.3, below, that this Stipulated Protective Order does not entitle them to
13   file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a party
15   seeks permission from the court to file material under seal.
16      1.2 GOOD CAUSE STATEMENT
17
           This action is likely to involve trade secrets, customer and pricing lists and
18
     other valuable research, development, commercial, financial, technical and/or
19
20   proprietary information for which special protection from public disclosure and from

21   use for any purpose other than prosecution of this action may be warranted. Such
22   confidential and proprietary materials and information consist of, among other
23   things, confidential business or financial information, information regarding
24   confidential business practices, or other confidential research, development, or
25   commercial information (including information implicating privacy rights of third
26
     parties), information otherwise generally unavailable to the public, or which may be
27
     privileged or otherwise protected from disclosure under state or federal statutes,
28


                                  STIPULATED PROTECTIVE ORDER
                                              -2-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 3 of 21 Page ID #:1245




 1   court rules, case decisions, or common law. Accordingly, to expedite the flow of
 2   information, to facilitate the prompt resolution of disputes over confidentiality of
 3   discovery materials, to adequately protect information the parties are entitled to keep
 4
     confidential, to ensure that the parties are permitted reasonable necessary uses of
 5
     such material in preparation for and in the conduct of trial, to address their handling
 6
     at the end of the litigation, and serve the ends of justice, a protective order for such
 7
 8   information is justified in this matter. It is the intent of the parties that information

 9   will not be designated as confidential for tactical reasons and that nothing be so
10   designated without a good faith belief that it has been maintained in a confidential,
11   non-public manner, and there is good cause why it should not be part of the public
12   record of this case.
13    2.   DEFINITIONS
14             a. Action: Kellwood Apparel LLC v. Protrend Ltd., et al., Case No.: 2:20-
15
                  cv-00214-MWF-JPR.
16
               b. Challenging Party: a Party or Non-Party that challenges the designation
17
                  of information or items under this Order.
18
               c. “CONFIDENTIAL” Information or Items: information (regardless of
19
20                how it is generated, stored or maintained) or tangible things that qualify

21                for protection under Federal Rule of Civil Procedure 26(c), and as
22                specified above in the Good Cause Statement.
23             d. “CONFIDENTIAL – ATTORNEY’S EYES ONLY” Information or
24                Items: extremely sensitive “Confidential Information or Items,”
25                disclosure of which to another Party or Non-Party would create a
26
                  substantial risk of competitive harm that could not be avoided by less
27
                  restrictive means.
28


                                   STIPULATED PROTECTIVE ORDER
                                               -3-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 4 of 21 Page ID #:1246




 1          e. Counsel: Outside Counsel of Record and House Counsel (as well as
 2             their support staff).
 3          f. Designating Party: a Party or Non-Party that designates information or
 4
               items that it produces in disclosures or in responses to discovery as
 5
               “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEY’S EYES
 6
               ONLY”.
 7
 8          g. Disclosure or Discovery Material: all items or information, regardless

 9             of the medium or manner in which it is generated, stored, or maintained
10             (including, among other things, testimony, transcripts, and tangible
11             things), that are produced or generated in disclosures or responses to
12             discovery in this matter.
13          h. Expert: a person with specialized knowledge or experience in a matter
14
               pertinent to the litigation who has been retained by a Party or its
15
               Counsel to serve as an expert witness or as a consultant in this Action.
16
            i. House Counsel: attorneys who are employees of a Party to this Action.
17
               House Counsel does not include Outside Counsel of Record or any
18
19             other outside counsel.

20          j. Non-Party: any natural person, partnership, corporation, association, or
21             other legal entity not named as a Party to this action.
22          k. Outside Counsel of Record: attorneys who are not employees of a Party
23             to this Action but are retained to represent or advise a Party to this
24             Action and have appeared in this Action on behalf of that Party or are
25
               affiliated with a law firm which has appeared on behalf of that Party,
26
               and includes support staff.
27
28


                                STIPULATED PROTECTIVE ORDER
                                            -4-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 5 of 21 Page ID #:1247




 1            l. Party: any Party to this Action, including all of its officers, directors,
 2                employees, consultants, retained experts, and Outside Counsel of
 3                Record (and their support staffs).
 4
              m. Producing Party: a Party or Non-Party that produces Disclosure or
 5
                  Discovery Material in this Action.
 6
              n. Professional Vendors: persons or entities that provide litigation support
 7
 8                services (e.g., photocopying, videotaping, translating, preparing

 9                exhibits or demonstrations, and organizing, storing, or retrieving data
10                in any form or medium) and their employees and subcontractors.
11            o. Protected Material: any Disclosure or Discovery Material that is
12                designated    as     “CONFIDENTIAL”              or   “CONFIDENTIAL    –
13                ATTORNEYS’ EYES ONLY”.
14
              p. Receiving Party: a Party that receives Disclosure or Discovery Material
15
                  from a Producing Party.
16
      3.   SCOPE
17
           The protections conferred by this Stipulation and Order cover not only
18
     Protected Material (as defined above), but also (1) any information copied or
19
20   extracted from Protected Material; (2) all copies, excerpts, summaries, or

21   compilations of Protected Material; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23   Any use of Protected Material at trial shall be governed by the orders of the trial
24   judge. This Order does not govern the use of Protected Material at trial.
25    4.   DURATION
26         Once a case proceeds to trial, all of the information that was designated as
27
     confidential or maintained pursuant to this protective order becomes public and will
28


                                     STIPULATED PROTECTIVE ORDER
                                                 -5-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 6 of 21 Page ID #:1248




 1   be presumptively available to all members of the public, including the press, unless
 2   compelling reasons supported by specific factual findings to proceed otherwise are
 3   made to the trial judge in advance of the trial. See Kamakana v. City and County of
 4
     Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
 5
     showing for sealing documents produced in discovery from “compelling reasons”
 6
     standard when merits-related documents are part of court record). Accordingly, the
 7
 8   terms of this protective order do not extend beyond the commencement of the trial

 9   and the Designating Party should seek an appropriate court order for handling
10   Protected Material at trial.
11    5.   DESIGNATING PROTECTED MATERIAL
12      5.1 Exercise of Restraint and Care in Designating Material for Protection.
13         Each Party or Non-Party that designates information or items for protection
14
     under this Order must take care to limit any such designation to specific material
15
     that qualifies under the appropriate standards. The Designating Party must designate
16
     for protection only those parts of material, documents, items, or oral or written
17
     communications that qualify so that other portions of the material, documents, items,
18
19   or communications for which protection is not warranted are not swept unjustifiably

20   within the ambit of this Order.
21         Mass, indiscriminate, or routinized designations are prohibited. Designations
22   that are shown to be clearly unjustified or that have been made for an improper
23   purpose (e.g., to unnecessarily encumber the case development process or to impose
24   unnecessary expenses and burdens on other Parties or Non-Parties) may expose the
25
     Designating Party to sanctions.
26
27
28


                                    STIPULATED PROTECTIVE ORDER
                                                -6-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 7 of 21 Page ID #:1249




 1         If it comes to a Designating Party’s attention that information or items that it
 2   designated for protection do not qualify for protection, that Designating Party must
 3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 4
           In addition, the Designating Party shall not use “CONFIDENTIAL –
 5
     ATTORNEY’S EYES ONLY” when a lower level of protection would suffice.
 6
        5.2 Manner and Timing of Designations.
 7
 8         Except as otherwise provided in this Order (see, e.g., second paragraph of
 9   section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or Discovery
10   Material that qualifies for protection under this Order must be clearly so designated
11   before the material is disclosed or produced.
12         Designation in conformity with this Order requires:
13
              a. for information in documentary form (e.g., paper or electronic
14
     documents, but excluding transcripts of depositions or other pretrial or trial
15
     proceedings), that the Producing Party affix at a minimum, the legend
16
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”.
17
18   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected

19   material. If only a portion or portions of the material on a page qualifies for
20   protection, the Producing Party also must clearly identify the protected portion(s)
21   (e.g., by making appropriate markings in the margins).
22         A Party or Non-Party that makes original documents available for inspection
23   need not designate them for protection until after the inspecting Party has indicated
24
     which documents it would like copied and produced. During the inspection and
25
     before the designation, all of the material made available for inspection shall be
26
     deemed “CONFIDENTIAL” or, if requested by the Designating Party,
27
28   “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. After the inspecting Party has


                                  STIPULATED PROTECTIVE ORDER
                                              -7-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 8 of 21 Page ID #:1250




 1   identified the documents it wants copied and produced, the Producing Party must
 2   determine which documents, or portions thereof, qualify for protection under this
 3   Order. Then, before producing the specified documents, the Producing Party must
 4
     affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 5
     If only a portion or portions of the material on a page qualifies for protection, the
 6
     Producing Party also must clearly identify the protected portion(s) (e.g., by making
 7
 8   appropriate markings in the margins).

 9               b. for testimony given in depositions that the Designating Party identify
10   the Disclosure or Discovery Material as Protected Material on the record, before the
11   close of the deposition all protected testimony shall be identified as Protected
12   Material.
13               c. for information produced in some form other than documentary and for
14
     any other tangible items, that the Producing Party affix in a prominent place on the
15
     exterior of the container or containers in which the information is stored the legend
16
     “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If
17
     only a portion or portions of the information warrants protection, the Producing
18
19   Party, to the extent practicable, shall identify the protected portion(s).

20               d. Counsel for the Parties shall make reasonable efforts to prevent
21   unauthorized or inadvertent disclosure of Protected Material. Counsel shall maintain
22   the originals of the forms signed by persons acknowledging their obligations under
23   this Order for a period of three years after the termination of the case.
24      5.3 Inadvertent Failures to Designate.
25
     If promptly corrected, an inadvertent failure to designate qualified information or
26
     items does not, standing alone, waive the Designating Party’s right to secure
27
28   protection under this Order for such material. Upon prompt correction of a


                                   STIPULATED PROTECTIVE ORDER
                                               -8-
 Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 9 of 21 Page ID #:1251




 1   designation, the Receiving Party must make reasonable efforts to assure that the
 2   material is treated in accordance with the provisions of this Order. No party shall be
 3   found to have violated this Order for failing to maintain the confidentiality of a
 4
     document during a time when that document has not been designated Protected
 5
     Material, even where the failure to so designate was inadvertent and where the
 6
     document is subsequently designated Protected Material.
 7
           5.4 Inadvertent Production.
 8
 9         Inadvertent or mistaken production of documents subject to work-product
10   immunity, the attorney-client privilege, or other legal privilege protecting
11   information from discovery, shall not constitute a waiver of the immunity or
12   privilege, provided that the Designating Party shall notify the Receiving Party in
13
     writing of the discovery of the inadvertent or mistaken disclosure. Upon receipt of
14
     such written notice, the Receiving Party must promptly return, sequester, or destroy
15
     the specified information and any copies it has; must not use or disclose the
16
     information; and must take reasonable steps to retrieve the information if the Party
17
18   disclosed it before being notified.

19    6.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
20      6.1 Timing of Challenges.
21         Any Party or Non-Party may challenge a designation of confidentiality at any
22   time that is consistent with the Court’s Scheduling Order. All such challenges shall
23   be made in good faith.
24
        6.2 Meet and Confer.
25
           The Challenging Party shall initiate the dispute resolution process under Local
26
27   Rule 37-1 et seq. In conferring, the Challenging Party must explain the basis for its

28   belief that the designation was not proper and must give the Designating Party an


                                   STIPULATED PROTECTIVE ORDER
                                               -9-
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 10 of 21 Page ID #:1252




 1   opportunity to review the designated document, to reconsider the designation, and,
 2   if no change in designation is offered, to explain the basis for the designation.
 3      6.3 Burden on Designating Party
 4
            The burden of persuasion in any such challenge proceeding shall be on the
 5
     Designating Party. Frivolous challenges, and those made for an improper purpose
 6
 7   (e.g., to harass or impose unnecessary expenses and burdens on other Parties or Non-

 8   Parties) may expose the Challenging Party to sanctions. Unless the Designating
 9   Party has waived or withdrawn the confidentiality designation, all Parties shall
10   continue to afford the material in question the level of protection to which it is
11   entitled under the Designating Party’s designation until the Court rules on the
12   challenge.
13      6.4 De-Designated Material
14
      Any Protected Material from which the Designating Party has removed the
15
     designation following review or from which the Court has removed the designation
16
     pursuant to this Section 6, shall not thereafter be subject to this Order or any of its
17
     requirements, unless it should thereafter be determined by the Court that the basis
18
     for the de-designation was the result of wrongful conduct by the Challenging Party
19
20   or a third party.

21    7.    ACCESS TO AND USE OF PROTECTED MATERIAL

22      7.1 Basic Principles.

23          A Receiving Party may use Protected Material that is disclosed or produced
24   by another Party or by a Non-Party in connection with this Action only for
25   prosecuting, defending, or attempting to settle this Action. Such Protected Material
26
     may be disclosed only to the categories of persons and under the conditions
27
     described in this Order. When the Action has been terminated, a Receiving Party
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 10 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 11 of 21 Page ID #:1253




 1   must comply with the provisions of section 12 below (FINAL DISPOSITION).
 2   Protected Material must be stored and maintained by a Receiving Party at a location
 3   and in a secure manner that ensures that access is limited to the persons authorized
 4
     under this Order.
 5
        7.2 Disclosure of “CONFIDENTIAL” Information or Items.
 6
 7       a.   Unless otherwise ordered by the court or permitted in writing by the

 8            Designating Party, a Receiving Party may disclose any information or item
 9            designated    “CONFIDENTIAL”             (but   not   “CONFIDENTIAL       –
10            ATTORNEY’S EYES ONLY”) only to:
11                   i. the Receiving Party’s Outside Counsel of Record in this Action,
12                       as well as employees of said Outside Counsel of Record to whom
13
                         it is reasonably necessary to disclose the information for this
14
                         Action on a need-to-know basis and who have signed the
15
                         “Acknowledgment and Agreement to Be Bound” (Exhibit A);
16
                    ii. the officers, directors, and employees (including House Counsel)
17
18                       of the Receiving Party to whom disclosure is reasonably

19                       necessary for this Action on a need-to-know basis and who have
20                       signed the “Acknowledgment and Agreement to Be Bound”
21                       (Exhibit A);
22                  iii. Experts (as defined in this Order) of the Receiving Party to whom
23                       disclosure is reasonably necessary for this Action and who have
24
                         signed the “Acknowledgment and Agreement to Be Bound”
25
                         (Exhibit A);
26
                    iv. the court and its personnel;
27
28


                                  STIPULATED PROTECTIVE ORDER
                                              - 11 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 12 of 21 Page ID #:1254




 1               v. court reporters and their staff who have signed the
 2                  “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 3               vi. professional jury or trial consultants, mock jurors, and
 4
                    Professional Vendors to whom disclosure is reasonably
 5
                    necessary for this Action and who have signed the
 6
                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7
 8              vii. the author or original possessor of a document containing the

 9                  information or a custodian or other person who otherwise already
10                  possessed or knew the information;
11             viii. during their depositions, witnesses, and attorneys for witnesses,
12                  in the Action to whom disclosure is reasonably necessary
13                  provided: (1) the deposing Party requests that the witness sign
14
                    the form attached as Exhibit A hereto; and (2) they will not be
15
                    permitted to keep any confidential information unless they sign
16
                    the “Acknowledgment and Agreement to Be Bound” (Exhibit
17
                    A), unless otherwise agreed by the Designating Party or ordered
18
19                  by the court. Pages of transcribed deposition testimony or

20                  exhibits to depositions that reveal Protected Material may be
21                  separately bound by the court reporter and may not be disclosed
22                  to anyone except as permitted under this Stipulated Protective
23                  Order; and
24               ix. any mediator or settlement officer, and their supporting
25
                    personnel, mutually agreed upon by any of the Parties engaged
26
                    in settlement discussions or appointed by the Court and who have
27
28


                              STIPULATED PROTECTIVE ORDER
                                          - 12 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 13 of 21 Page ID #:1255




 1                   signed the “Acknowledgment and Agreement to Be Bound”
 2                   (Exhibit A), excepting judicial officers.
 3    b. Access to Confidential Information designated as “CONFIDENTIAL -
 4
         ATTORNEYS’ EYES ONLY,” and any copies thereof, and any information
 5
         obtained from inspecting such Confidential Information and notes made
 6
         therefrom, and shall be limited to the following persons:
 7
                  i. Receiving Party’s Outside Counsel of Record in this Action, and
 8
 9                   their non-lawyer support personnel. Such support personnel

10                   include, but are not limited to, clerical and administrative

11                   workers, paralegals and other persons employed or retained by
12                   counsel who may assist counsel in providing litigation support,
13                   provided that any such support personnel also must have signed
14                   the “Acknowledgment and Agreement to Be Bound” (Exhibit
15                   A). All such support personnel shall comply with all other
16                   requirements set forth herein. Persons providing investigative
17                   services or substantive input to a Party under no circumstances
18                   shall be deemed support personnel. Information shall only be
19                   provided to non-lawyer support personnel on a need-to-know
20                   basis.
21                ii. Experts (as defined in this Order) of the Receiving Party to whom
22
                     disclosure is reasonably necessary for this Action and who have
23
                     signed the “Acknowledgment and Agreement to Be Bound”
24
                     (Exhibit A);
25
                 iii. The Court, jury, court personnel, and, if he/she has signed the
26
                     “Acknowledgment and Agreement to Be Bound” (Exhibit A),
27
28                   the following: court reporters, mediators, and similar personnel.


                               STIPULATED PROTECTIVE ORDER
                                           - 13 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 14 of 21 Page ID #:1256




 1               iv. Contractors specifically engaged for the limited purpose of
 2                  making copies of documents or organizing or processing
 3                  documents, including outside vendors hired to process
 4                  electronically-stored   information,    who   have   signed   the
 5                  “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 6               v. During their depositions, witnesses in this action to whom
 7                  disclosure is reasonably necessary who have signed the
 8
                    “Acknowledgment and Agreement to Be Bound” (Exhibit A).
 9
                    Witnesses shall not retain a copy of documents containing
10
                    Protected Material, except witnesses may receive a copy of all
11
                    exhibits marked at their depositions in connection with review of
12
                    the transcripts. Pages of transcribed deposition testimony or
13
                    exhibits to depositions that are designated as Protected Material
14
                    pursuant to the process set out in this Order must be separately
15
                    bound by the court reporter and may not be disclosed to anyone
16
                    except as permitted under this Order.
17
18               vi. The author or original possessor of the document (but not

19                  including a person who received the document in the course of

20                  litigation) or a custodian or other person who otherwise already
21                  possessed or knew the information;
22              vii. Any other person with the prior written consent of the
23                  Designating Party or prior order of the Court, who has signed the
24                  “Acknowledgment and Agreement to Be Bound” (Exhibit A).
25   8.   PROTECTED       MATERIAL          SUBPOENAED            OR     ORDERED
26        PRODUCED IN OTHER LITIGATION
27
28


                             STIPULATED PROTECTIVE ORDER
                                         - 14 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 15 of 21 Page ID #:1257




 1         If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that
 4
     Party must:
 5
              a. promptly notify in writing the Designating Party. Such notification
 6
                   shall include a copy of the subpoena or court order unless prohibited by
 7
 8                 law;

 9            b. promptly notify in writing the party who caused the subpoena or order
10                 to issue in the other litigation that some or all of the material covered
11                 by the subpoena or order is subject to this Protective Order. Such
12                 notification shall include a copy of this Stipulated Protective Order; and
13            c. cooperate with respect to all reasonable procedures sought to be
14
                   pursued by the Designating Party whose Protected Material may be
15
                   affected.
16
           If the Designating Party timely seeks a protective order, the Party served with
17
     the subpoena or court order shall not produce any information designated in this
18
19   action as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS’ EYES

20   ONLY” before a determination by the court from which the subpoena or order
21   issued, unless the Party has obtained the Designating Party’s permission. The
22   Designating Party shall bear the burden and expense of seeking protection in that
23   court of its confidential material and nothing in these provisions should be construed
24   as authorizing or encouraging a Receiving Party in this Action to disobey a lawful
25
     directive from another court.
26
      9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27
           PRODUCED IN THIS LITIGATION
28


                                     STIPULATED PROTECTIVE ORDER
                                                 - 15 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 16 of 21 Page ID #:1258




 1          a. The terms of this Order are applicable to information produced by a
 2             Non-Party in this Action and designated as “CONFIDENTIAL” or
 3             “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”                             Such
 4
               information produced by Non-Parties in connection with this litigation
 5
               is protected by the remedies and relief provided by this Order. Nothing
 6
               in these provisions should be construed as prohibiting a Non-Party from
 7
 8             seeking additional protections.

 9          b. In the event that a Party is required, by a valid discovery request, to
10             produce a Non-Party’s confidential information in its possession, and
11             the Party is subject to an agreement with the Non-Party not to produce
12             the Non-Party’s confidential information, then the Party shall:
13                i. promptly notify in writing the Requesting Party and the Non-
14
                     Party that some or all of the information requested is subject to a
15
                     confidentiality agreement with the Non-Party;
16
                  ii. promptly provide the Non-Party with a copy of the Stipulated
17
                     Protective Order in this Action, the relevant discovery request(s),
18
19                   and a reasonably specific description of the information

20                   requested; and
21               iii. make the information requested available for inspection by the
22                   Non-Party, if requested.
23          c. Within 14 days of receiving the notice and accompanying information,
24             the Non-Party may give written notice designating such confidential
25
               information pursuant to the provisions of this Stipulated Protective
26
               Order. In the alternative, if the Non-Party fails to designate or seek a
27
               protective order from this court within 14 days of receiving the notice
28


                               STIPULATED PROTECTIVE ORDER
                                           - 16 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 17 of 21 Page ID #:1259




 1                and accompanying information, the Receiving Party may produce the
 2                Non-Party’s confidential information responsive to the discovery
 3                request. If the Non-Party timely seeks a protective order, the Receiving
 4
                  Party shall not produce any information in its possession or control that
 5
                  is subject to the confidentiality agreement with the Non-Party before a
 6
                  determination by the court. Absent a court order to the contrary, the
 7
 8                Non-Party shall bear the burden and expense of seeking protection in

 9                this court of its Protected Material.
10    10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15
     to retrieve all unauthorized copies of the Protected Material, (c) inform the person
16
     or persons to whom unauthorized disclosures were made of all the terms of this
17
     Order, and (d) request such person or persons to execute the “Acknowledgment and
18
     Agreement to Be Bound” that is attached hereto as Exhibit A.
19
      11. MISCELLANEOUS
20
21      11.1      Right to Further Relief.

22         Nothing in this Order abridges the right of any person to seek its modification
23   by the Court in the future.
24      11.2      Right to Assert Other Objections.
25
           By stipulating to the entry of this Protective Order no Party waives any right
26
     it otherwise would have to object to disclosing or producing any information or item
27
     on any ground not addressed in this Stipulated Protective Order. Similarly, no Party
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 17 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 18 of 21 Page ID #:1260




 1   waives any right to object on any ground to use in evidence of any of the material
 2   covered by this Protective Order or to seek a further order of the Court with respect
 3   to the use and/or disclosure of its Protected Material at trial.
 4
        11.3      Filing Protected Material.
 5
           A Party that seeks to file under seal any Protected Material must comply with
 6
 7   Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to

 8   a court order authorizing the sealing of the specific Protected Material at issue. If a
 9   Party's request to file Protected Material under seal is denied by the court, then the
10   Receiving Party may file the information in the public record unless otherwise
11   instructed by the court.
12      11.4      Action by the Court.
13
           Applications to the Court for an order relating to Protected Material shall be
14
     by motion. Nothing in this Order or any action or agreement of a party under this
15
     Order limits the Court’s power to make orders concerning the disclosure of
16
     documents produced in discovery or at trial.
17
      12. FINAL DISPOSITION
18
           After the final disposition of this Action, as defined in paragraph 4, within 60
19
20   days of a written request by the Designating Party, each Receiving Party must return

21   all Protected Material to the Producing Party or destroy such material. As used in
22   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
23   summaries, and any other format reproducing or capturing any of the Protected
24   Material. Whether the Protected Material is returned or destroyed, the Receiving
25   Party must submit a written certification to the Producing Party (and, if not the same
26
     person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
27
     (by category, where appropriate) all the Protected Material that was returned or
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 18 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 19 of 21 Page ID #:1261




 1   destroyed and (2)affirms that the Receiving Party has not retained any copies,
 2   abstracts, compilations, summaries or any other format reproducing or capturing any
 3   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
 4
     retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
 5
     transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 6
     reports, attorney work product, and consultant and expert work product, even if such
 7
 8   materials contain Protected Material. Any such archival copies that contain or

 9   constitute Protected Material remain subject to this Protective Order as set forth in
10   Section 4 (DURATION).
11    13. SIGNATURES
12         This Order shall take effect when entered by the Court and shall be binding
13   upon all counsel of record and their law firms, the Parties, and persons made subject
14   to this Order by its terms. Any violation of this Order may be punished by any and
15
     all appropriate measures including, without limitation, contempt proceedings and/or
16
     monetary sanctions:
17
18
     IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
19
20         Dated: December 10, 2020                By:    /s/ Alicia M. Veglia
                                                          Alicia M. Veglia, Esq.
21                                                        Frank Seddigh, Esq.
22
                                                          Attorneys for Plaintiff
23                                                        Kellwood Apparel LLC and
24                                                        Third Party Defendants Joanna
                                                          Wong and Caren Lettiere
25
26
27         Dated: December 10, 2020                By:     /s/ James Reynolds
28                                                        James Reynolds, Esq.


                                   STIPULATED PROTECTIVE ORDER
                                               - 19 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 20 of 21 Page ID #:1262




 1                                                          Attorneys for Defendant

 2
 3         Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other signatories
 4   listed, and on whose behalf this filing is submitted, concur in the filing’s content and
 5
     have authorized the filing.
 6
 7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 8
 9
10   DATED: December 10, 2020
11
12
     _____________________________________
13
14   Jean P. Rosenbluth
15   United States Magistrate Judge

16
17
18
19
20
21
22
23
24
25
26
27
28


                                   STIPULATED PROTECTIVE ORDER
                                               - 20 -
Case 2:20-cv-00214-MWF-JPR Document 75 Filed 12/10/20 Page 21 of 21 Page ID #:1263




 1                          EXHIBIT A
             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2
 3   I,   _____________________________            [print   or    type   full   name],   of
 4
     ____________________________________________ [print or type full address],
 5
     declare under penalty of perjury that I have read in its entirety and understand the
 6
     Stipulated Protective Order that was issued by the United States District Court for
 7
     the Central District of California on ___________________[date] in the case of
 8
     Kellwood Apparel LLC v. Protrend Ltd., et al., Case No.: 2:20-cv-00214-MWF-JPR.
 9
     I agree to comply with and to be bound by all the terms of this Stipulated Protective
10
     Order and I understand and acknowledge that failure to so comply could expose me
11
     to sanctions and punishment in the nature of contempt. I solemnly promise that I will
12
13   not disclose in any manner any information or item that is subject to this Stipulated

14   Protective Order to any person or entity except in strict compliance with the

15   provisions of this Order.
16         I further agree to submit to the jurisdiction of the United States District Court
17   for the Central District of California for the purpose of enforcing the terms of this
18   Stipulated Protective Order, even if such enforcement proceedings occur after
19   termination of this action. I hereby appoint __________________________ [print
20   or type full name] of _______________________________________ [print or type
21   full address and telephone number] as my California agent for service of process in
22   connection with this action or any proceedings related to enforcement of this
23   Stipulated Protective Order.
24
     Date: ______________________________________
25
     City and State where sworn and signed: _________________________________
26
27   Printed name: _______________________________
28   Signature: __________________________________


                                    STIPULATED PROTECTIVE ORDER
                                                - 21 -
